Citation Nr: 1712325	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error and blepharitis.

2.  Entitlement to service connection for senile cataracts.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to an initial disability rating in excess of 20 percent diabetes mellitus, type II, with erectile dysfunction.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity from March 10, 2006 to October 2, 2008.

6.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from October 3, 2008.

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity from June 21, 2007 to October 2, 2008.

8.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity from October 3, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) from July 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The July 2006 rating decision granted service connection or diabetes mellitus, type II, and assigned an initial rating of 20 percent, effective from March 10, 2006, the date of receipt of the Veteran's claim.  The RO also granted service connection for associated peripheral neuropathy of the right upper extremity and assigned an initial 10 percent rating from March 10, 2006.  However, the RO denied service connection for refractive error and blepharitis, senile cataracts, diabetic retinopathy and peripheral neuropathy of the left upper extremity and both lower extremities.

The Veteran appealed the denial of those claims for service connection and for higher initial ratings for the conditions that were service-connected.  See Fenderson v. West, 12 Vet App 119, 125 26 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others.).

In November 2008, the RO issued a rating decision that increased the rating for the peripheral neuropathy of the right upper extremity from 10 to 30 percent from October 3, 2008, the date of a VA examination.  See AB v. Brown, 6 Vet App 35 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise.).  That November 2008 rating decision also granted service connection for peripheral neuropathy of the left upper extremity and assigned an initial rating of 10 percent effective from June 21 2007 to October 2, 2008 and a higher rating of 20 percent as of October 3, 2008.  Also, the RO granted service connection for peripheral neuropathy of both lower extremities and assigned a separate 40 percent rating for each lower extremity, effective from October 3, 2008.

In October 2009, the Board remanded the claims on appeal for further development.  The Board also remanded the issue of entitlement to service connection for erectile dysfunction for a VA medical opinion regarding the etiology of this condition, which was obtained in July 2011.  Based on this medical opinion, service connection was granted for erectile dysfunction associated with the Veteran's diabetes mellitus, type II; however, as a noncompensable rating was assigned for erectile dysfunction, the RO noted that it is considered the part of the diagnosis of diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Accordingly, the RO recharacterized the Veteran's service-connected diabetes disability on appeal as 'diabetes mellitus, type II, with erectile dysfunction.'  This represents a full grant of the benefit sought on appeal; therefore, the issue of entitlement to service connection for erectile dysfunction is no longer on appeal before the Board.

The issues of entitlement to service connection for refractive error and blepharitis and for senile cataracts; entitlement to an initial disability rating in excess of 20 percent diabetes mellitus, type II, with erectile dysfunction; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity from March 10, 2006 to October 2, 2008; entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity from October 3, 2008; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity from June 21, 2007 to October 2, 2008; and entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity from October 3, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent clinical evidence, or competent and credible lay evidence, of a current diagnosis of diabetic retinopathy at any time proximate to, or since, the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in March 2006 and December 2009 satisfied the duty to notify provisions with respect to the service connection claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his post-service VA and private treatment records, as well as his records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's October 2009 remand, the RO attempted to obtain any outstanding private treatment records, to include those from Dr. M.A.  In a December 2009 letter, the RO requested the Veteran to provide these records or complete a VA Form 21-4142, Authorization for Release of Information, for any VA or non-VA medical care providers who have treated him for the claimed conditions since 1998 so that the RO can request these records from Dr. M.A.  However, the record reflects that to date, the Veteran has not responded to such request.  Rather, he responded in January 2010 that he either submitted all the information or evidence that will support his claims or has no other information or evidence to give VA to support his claims.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, the Board concludes that there has been substantial compliance with its October 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was also provided a VA eye examination in May 2006 in connection with the claim decided herein.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner reviewed the Veteran's claims file, discussed the Veteran's medical history, and conducted clinical examinations of the Veteran, but the VA examination did not show a current diagnosis of diabetic retinopathy.  In the absence of any current disability, any claim as to an inadequate VA examination as to etiology is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The presence of diabetic retinopathy is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in March 2006.  The record contains VA and private treatment records dated from June 2003 to January 2012.  Since there is no confirmed diagnosis of diabetic retinopathy, the Board cannot conclude that any such disorder is currently present.  

In this regard, the Veteran has not been shown to have the requisite knowledge to render a diagnosis of diabetic retinopathy, and therefore, his statements are not competent evidence to establish a medical diagnosis in this case.  Concerning this, on his March 2006 claim, the Veteran reported that the onset of his diabetic retinopathy was in June 2000 and he had been treated for this condition from June 2003.  However, a review of his VA and private treatment records dated from June 2003 does not reveal a diagnosis of diabetic retinopathy.   Furthermore, in May 2006, the Veteran underwent a VA eye examination, which revealed diagnoses of refractive error, blepharitis, and incipient senile cataracts with good corrected visual acuity but no diabetic retinopathy was identified or diagnosed.

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for diabetic retinopathy has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for diabetic retinopathy is not warranted.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetic retinopathy is denied.


REMAND

In May 2006, the Veteran was afforded a VA eye examination in connection with his claims for service connection for refractive error, blepharitis, and senile cataracts.  He complained of burning ocular sensation and occasional itching, but denied ocular pain.  The May 2006 VA examiner noted diagnoses of refractive error, blepharitis, and incipient senile cataracts with good corrected visual acuity, and provided an opinion that the Veteran's loss of vision is caused by or a result of his refractive error and his symptoms by the blepharitis.  The examiner also opined that the loss of vision, including cataracts, is not caused by or a result of diabetes mellitus, type II.

However, the Board finds this medical opinion inadequate because it does not address the relationship between the Veteran's eye conditions to his service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Although the examiner discussed that the Veteran's symptoms of vision loss are attributable to his refractive error and blepharitis, the examiner did not address the etiology of such conditions.  Further, while the examiner noted that vision loss, including cataracts, is not caused by or a result of the Veteran's service-connected diabetes mellitus, type II, the examiner did not address whether cataracts was incurred in service, or otherwise is related to service.  

Additionally, to the extent that secondary service connection claims are raised with regard to these claims, this opinion did not address the question of whether there has been aggravation by service-connected diabetes.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  Consequently, supplemental medical opinions are required to adequately decide the merits of the claims.

With regard to the claims for increased ratings for diabetes mellitus, type II, and peripheral neuropathy of the upper extremities, the Veteran, through his representative, reported in a November 2015 brief that his disabilities have worsened since his last VA examinations in January 2012.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected disabilities, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Center (VAMC) in San Juan, Puerto Rico and all associated outpatient clinics, dated from January 2012 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether his refractive error, blepharitis, and/or senile cataracts is related to his period of service.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination. 

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed refractive error, blepharitis, and/or senile cataracts had its onset during his active duty service, or it is otherwise related to his military service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more)  that the Veteran's refractive error, blepharitis, and/or senile cataracts was proximately caused by, or permanently aggravated by, his service-connected diabetes mellitus, type II.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

A complete rationale must be provided for any opinion stated.

3.  Schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus and peripheral neuropathy of the upper extremities.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should specifically state whether or not regulation of activities (avoidance of strenuous occupational and recreational activities) is medically required or prescribed due to diabetes mellitus. He/she should also address whether there are episodes of ketoacidosis or hypoglycemic reactions requiring visits to a diabetic care provider or hospitalizations and if so the frequency of such, progressive loss of weight and strength, and any complications due to diabetes mellitus.

The examiner should determine the symptomatology caused by the peripheral neuropathy of the upper extremities and should state whether it is wholly sensory or whether there are any additional findings.    

The examiner should provide an opinion on the functional impact caused by the diabetes mellitus and peripheral neuropathy.  

A rationale for all opinions should be provided.

4.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


